TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00225-CV


In re Crown Life Insurance Company, Relator





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



PER CURIAM

	Relator Crown Life Insurance Company filed its "Motion to Stay Proceedings in the
Trial Court" and petition for writ of mandamus seeking relief from the trial court's order concerning
the parties' discovery dispute.  This Court overrules the motion for stay and denies the petition for
writ of mandamus.  Tex. R. App. P. 52.8(a).
	Pursuant to the trial court's discovery order, the date of production is set for April 28,
2002.  This Court hereby extends this discovery deadline to May 8, 2002. 

Before Chief Justice Aboussie, Justices Kidd and B. A. Smith
Filed:   April 24, 2002
Do Not Publish